Citation Nr: 0509344	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  96-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance by another person.

2.  Entitlement to special monthly compensation based upon 
being housebound or at the housebound rate prior to August 
30, 2002.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

This matter has been previously remanded by the Board on 
several occasions.  The issues that had been perfected for 
appeal were entitlement to special monthly compensation based 
upon the need for regular aid and attendance and entitlement 
to special monthly compensation based upon being housebound.  

In a May 2003 rating determination, the RO granted 
entitlement to special monthly compensation based on 
housebound criteria, with an effective date of August 30, 
2002.  As such, the Board has rephrased the issue on the 
title page of this decision as it relates to entitlement to 
special monthly compensation based upon being housebound or 
at the housebound rate.  


FINDINGS OF FACT

1.  Service connection is currently in effect for post-
traumatic stress disorder (PTSD), rated as 100 percent 
disabling; lumbosacral strain, rated as 40 percent disabling; 
tinnitus, rated as 10 percent disabling; recurrent right-
sided hernia with four repairs, rated as 10 percent 
disabling; conglabata, comedonal and cystic acne of the face, 
neck, chest, and back, rated as 10 percent disabling; 
bilateral hearing loss, rated as noncompensable; and atrophy 
of the right testicle, status post right orchiectomy, rated 
as noncompensable.  

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity.

3.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others  nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.  

4.  The veteran has not been shown to be housebound as a 
result of his service-connected disabilities.  

5.  Following an April 2003 Board decision, which granted 
service connection for cystic and comedonal acne, the RO, in 
a May 2003 rating determination, reclassified the veteran's 
previously service-connected acne conglabata, which had been 
rated as noncompensable, as conglabata, comedonal and cystic 
acne of the face, neck, chest, and back, and assigned a 10 
percent disability evaluation with an effective date of 
August 30, 2002.

6.  As of August 30, 2002, but no earlier, the veteran's 
service-connected disabilities, other than his PTSD, 
warranted a combined evaluation of 60 percent.


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based 
on the need for regular aid and attendance of another person 
are not met.  38 U.S.C.A. § 1114(1) (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2004).

2.  The requirements for special monthly compensation based 
on the need the need for based upon being housebound or at 
the housebound rate prior to August 30, 2002, are not met.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
1996 and May 2003 rating determinations, the April 1997 
statement of the case, the November 1997, January 2003, and 
December 2004 supplemental statements of the case, and the 
November 2001 and April 2004 VCAA letters, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
November 2001 VCAA letter the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the April 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.  

In this case, the RO's October 1996 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
November 2001 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Thereafter, the 
veteran was afforded several VA examinations.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Special Monthly Compensation

Special monthly compensation is payable at a specific rate if 
the veteran is permanently bedridden or so helpless as to be 
in need of another person as a result of his service-
connected disabilities.  38 U.S.C.A. § 1114(1); 38 C.F.R. 
§ 3.350.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

The pertinent legal criteria provide that in the case of a 
veteran entitled to compensation who does not qualify for 
increased compensation based on need of regular aid and 
attendance, an increase in the rate of compensation is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in compensation is considered met where, in 
addition to having a single permanent service-connected 
disability rated as 100 percent under regular schedular 
evaluation, without resort to individual unemployability, the 
veteran:

(1) Has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or

(2) Is substantially confined as a direct result of his 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350.

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling; 
lumbosacral strain, rated as 40 percent disabling; tinnitus, 
rated as 10 percent disabling; recurrent right-sided hernia 
with four repairs, rated as 10 percent disabling; conglabata, 
comedonal and cystic acne of the face, neck, chest, and back, 
rated as 10 percent disabling; bilateral hearing loss, rated 
as noncompensable; and atrophy of the right testicle, status 
post right orchiectomy, rated as noncompensable.

In April 2001, the Board remanded the issue of special 
monthly compensation for additional development, to include a 
VA examination.  

In October 2002, the veteran was afforded a VA examination.  
The veteran was accompanied to the examination by his 
fiancée.  At the time of examination, it was indicated that 
the veteran could do the following acts within a reasonable 
amount of time without assistance or supervision:  dress and 
undress himself; keep reasonably clean; feed himself; and 
attend to the wants of nature.  

Physical examination performed at that time revealed that the 
veteran was in a wheelchair.  He struggled to do any kind of 
motion and did quite a bit of grimacing.  He was using a 
urinary pad and had had an orchiectomy.  There was 14 
centimeter scar in the right inguinal area that was somewhat 
tender, but flat, well-healed, and non-adhering.  
Neurological examination revealed that cranial nerves II-XII 
were intact.  The sensory and motor examinations were normal.  
The deep tendon reflexes were 2+ at the knees.  The Romberg 
was negative and the cerebellar was intact.  The veteran was 
noted to be complaining of urinary incontinence.  The 
examiner stated that he had multiple somatic complaints and 
that he did not find a mechanical etiology to this condition.  
The examiner further reported that the veteran was in a 
wheelchair which was directly related to chronic pain 
syndrome.  He was noted to have right inguinal pain and low 
back pain but the pain seemed out of proportion to objective 
pathology.  The etiology of the pain was undetermined.  He 
did not have any evidence of neurogenic lumbar spine disease.  
He was noted to have had a resection of the ilioinguinal 
nerve as well as inguinal nerve neurolysis.  The examiner 
stated that although the pain may be genuine there was no 
evidence of an organic underlying etiology.  The examiner 
observed that the veteran had multiple somatic complaints in 
areas other than the inguinal area and low back.

The examiner indicated that there was little evidence that 
the veteran had any organic etiologies to his chronic pain.  
He was clearly limited by pain and stated he was in a 
wheelchair most of the time.  

A neurological examination performed at that time revealed 
the veteran to have 5/5 motor strength.  There was a good 
deal of pain behavior with pain in the hands, in the back, 
and when lifting either leg.  The veteran frequently said 
that some things were too painful to do, but with 
encouragement or with testing of opposing muscles, the 
veteran's strength was judged to be 5/5.  The veteran had 
some dyesthetic sensation on the right lateral foot and 
roughly the sural nerve distribution, which he dated from an 
ankle surgery.  In the left leg, the veteran had numbness and 
tingling to the rolling wheel and light touch over the dorsum 
of the foot, although the toes were relatively spared.  The 
examiner noted that other than entrapment of the ilioinguinal 
nerve there was insufficient established pathologic evidence 
to explain either the veteran's incontinence or the magnitude 
of his pain complaints.  He stated that based upon the 
available evidence, neither the veteran's incontinence nor 
the magnitude of his pain were due to the low back disorder, 
the inguinal surgery, or toxic herbicide exposure.  

In December 2003, the Board again remanded this matter for 
further development, to include an additional VA examination.  

In August 2004, the veteran was afforded the requested 
examination.  The veteran was noted to have arrived at the 
examination by car and was unaccompanied.  He stated that he 
was living at home.  The examiner indicated that the veteran 
was able to accomplish the following acts within a reasonable 
period of time without assistance or supervision:  
dress/undress himself; keep reasonably clean; feed himself; 
and attend to the wants of nature.  The examiner further 
stated that the veteran was able to protect himself from the 
hazards of daily living.  It was also noted that the veteran 
was able to walk without the assistance of others for 
approximately thirty yards.  The examiner further reported 
that the veteran was able to attend doctor's appointments 
three times per week and was not dependent on others.  

At the time of a psychiatric evaluation performed in 
conjunction with the Board remand, the veteran indicated that 
his wife helped him dress occasionally.  He stated that he 
could not pull up his pants or put on his socks and shoes 
because he could not bend that low.  He was able to bathe 
himself but needed help rising from the tub.  He could stand 
and take a shower with no problem.  The veteran was able to 
feed himself.  He stated that he was incontinent with urine 
but was able to clean himself and redress himself.

Mental status examination revealed that the veteran was 
casually dressed and looked his stated age.  His affect was 
fully ranged and appropriate to content.  There were no soft 
signs of psychosis and there were no frank signs of delusions 
or hallucinational experiences elicited.  Speech was normal 
in rate and volume.  Cause and effect thinking was 
maintained.  There was no idiosyncrasy in the use of 
language.  There was suicidal ideation but no plan.  There 
was also no homicidal ideation elicited.  The veteran was 
oriented to time, place, and person.  Recent and remote 
memory were intact and judgement seemed adequate for the 
situation.  The examiner assigned a Global Assessment of 
Function (GAF) score of 48.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2002).  
GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  The veteran was noted to be competent for VA 
purposes.  The examiner stated that the veteran's PTSD did 
not make him housebound.  

A general medical examination was also performed in 
conjunction with the Board remand.  At that time, it was 
noted that the veteran had not had surgery or been 
hospitalized since the last examination.  

With regard to the lumbar strain, the veteran was noted to be 
in a wheelchair and he reported being able to walk with 
crutches.  He stated that he could not lift anything from the 
floor and that he could not bend over and touch the floor.  
The examiner observed that an MRI performed in January 2004 
had revealed one single level of degenerative findings with a 
diffuse disk bulge with protrusion at the L4-5 level without 
neural compromise.  The examiner also observed that while the 
veteran reported having incontinence, it was not 
physiological in nature.  

As to the recurrent right sided hernia with full repairs, the 
examiner noted that EMG testing had revealed a normal sural 
nerve and that other nerve conduction testing was within 
normal limits.  As to his skin disorder, the veteran stated 
that his flare-ups had decreased to once every two months and 
that it was treated with various creams.  With regard to his 
right testicle removal, the veteran stated that he was taking 
testosterone shots once every two weeks for six months and 
that he was now able to have intercourse and orgasm with a 
good quality erection and ejaculation.  

Physical examination revealed that the veteran was in no 
apparent distress.  The examiner noted that the veteran drove 
himself to the examination and did not have a specialized 
car.  There was no recurrent hernia.  Cranial nerves II-XII 
were intact.  Sensation was intact to light touch and 
pinprick.  Motor examination was normal.  Deep tendon 
reflexes were 2+ at the knees.  The veteran was noted to be 
in a wheelchair and was able to get himself up with only 
crutches and able to get himself to the table.  He was able 
to stand while supporting himself with a table and could 
remove his shorts.  He was slow transferring from the 
wheelchair to the table and back.  He had mild tenderness in 
the lower back area to palpation but no muscle spasm.  In 
addition to the crutches, the veteran had bilateral knee and 
wrist braces.  

The examiner stated that the veteran was suffering from 
chronic pain syndrome and that there was no physiological 
reason for him to be wheelchair bound.  The examiner 
indicated that the veteran was not housebound as he was 
unaccompanied when coming to the examination.  He further 
noted that while the veteran's fiancée helped him with his 
dressing and fittings, he was able to do it by himself 
slowly.  

Contentions have been advanced to the effect that the veteran 
is in need of regular aid and attendance and/or is 
housebound.  However, after a review of the record, the Board 
concludes that the claim of entitlement to an increased rate 
of compensation benefits due to the need for regular aid and 
attendance must be denied in the absence of any probative 
evidence showing that the veteran meets the criteria for 
these benefits.

In reviewing the pertinent evidence, discussed above, it is 
simply not shown that the veteran is bedridden or that he is 
unable to take care of his personal needs (bathing, going to 
the bathroom, eating) on a regular basis.  At the time of the 
October 2002 and August 2004 VA examinations, the veteran was 
noted to be able to do the following acts within a reasonable 
amount of time without assistance or supervision:  dress and 
undress himself; keep reasonably clean; feed himself; and 
attend to the wants of nature.  Moreover, the veteran lives 
in his own home and does not require regular assistance from 
another person for his daily living needs.  While the veteran 
reported that he needed help putting his pants, socks, and 
shoes on because he could not bend that low, both VA 
examiners indicated that he could dress and undress himself.  
The veteran was also able to remove his pants and redress 
himself at the time of the August 2004 VA examination.  There 
has also been no demonstration that the veteran requires the 
frequent need of adjustment of a special prosthetic or 
orthopedic appliance, which by reason of a service-connected 
disability cannot be done without the aid of another.  While 
he is wheelchair bound, which both VA examiners have 
indicated in not as a result of physiological circumstances, 
he is able to transfer from one place to another on his own 
and is able to rise from a sitting position on his own using 
canes. 

Additionally, it is not shown that he has a mental or 
physical impairment which requires assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.  At the time of his August 2004 VA 
psychiatric examination, the veteran's affect was fully 
ranged and appropriate to content.  There were no soft signs 
of psychosis, no frank signs of delusions or hallucinational 
experiences elicited, and his speech was normal in rate and 
volume.  Cause and effect thinking was maintained.  While 
suicidal ideation was present, there was no plan and there 
was no homicidal ideation elicited.  Moreover, the veteran 
was oriented to time, place, and person; recent and remote 
memory were intact; and judgement seemed adequate for the 
situation.  The examiner found the veteran to be competent 
for VA purposes and stated that his PTSD did not make him 
housebound.  The Board further observes that on the Aid and 
Attendance examination report form, the examiner specifically 
indicated that the veteran was able to protect himself from 
the hazards of daily living.  

Moreover, the veteran has not contended or demonstrated that 
he has a visual impairment to the extent that he is blind or 
nearly blind, or that he is a patient living in a nursing 
home.  The Board further observes that the veteran drove 
himself from his home to his August 2004 VA examination 
without needing a specialized automobile and that he was 
unaccompanied when arriving for the examination.  

The criteria for regular aid and attendance contemplate the 
need for regular personal health care services.  The evidence 
of record simply does not show that the veteran's service-
connected disabilities debilitate him to the extent that he 
requires the regular aid and attendance of another person as 
specified by the criteria in 38 C.F.R. §§ 3.351(b), (c), 
3.352(a).  Accordingly, the veteran does not qualify for an 
increased rate of compensation based on the need for regular 
aid and attendance.

With regard to the claim of entitlement to special monthly 
compensation based upon being housebound or at the housebound 
rate prior to August 30, 2002, the Board notes that the 
veteran has not been found to be confined as a direct result 
of his service-connected disabilities to his dwelling and the 
immediate premises during the course of this appeal.  
Moreover, at the time of his August 2004 VA examination, the 
veteran was noted to have arrived at the examination by car 
and was unaccompanied.  He stated that he was living at home.  
The examiner further reported that the veteran was able to 
attend doctor's appointments three times per week and was not 
dependent on others.  

With regard to the percentage evaluations, the Board notes 
that service connection is in effect for PTSD, which has been 
rated as 100 percent disabling since April 1, 1995.  The 
Board further observes that in an April 2003 decision, the 
Board granted service connection for cystic and comedonal 
acne.  In conjunction with the Board's granting of service 
connection for comedonal and cystic acne, the RO, in a May 
2003 rating determination, reclassified the veteran's 
previously service-connected acne conglabata, which had been 
rated as noncompensable, as conglabata, comedonal and cystic 
acne of the face, neck, chest, and back, and assigned a 10 
percent disability evaluation with an effective date of 
August 30, 2002.  The veteran has not appealed either the 
assigned disability evaluation or the effective date.  

As a result of the RO's actions, the veteran met the criteria 
for a special monthly compensation at the housebound rate due 
to his PTSD being rated as 100 percent disabling and all the 
other service-connected disability evaluations now being a 
combined 60 percent disabling as of August 30, 2002.  Prior 
to this time, the veteran had not satisfied the criteria 
necessary for special monthly compensation at the housebound 
rate.  Accordingly, the veteran does not qualify for an 
increased rate of compensation based upon being housebound or 
at the housebound rate prior to August 30, 2002.




ORDER

Entitlement to special monthly compensation benefits due to 
the need for the regular aid and attendance of another person 
is denied.  

Entitlement to special monthly compensation benefits due to 
being housebound or at the housebound rate prior to August 
30, 2002, is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


